


EXHIBIT 10.9

 

NEITHER THIS WARRANT NOR THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND,
ACCCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.

 

BEACON POWER CORPORATION

 

WARRANT

 

Warrant No. L-1

 

Dated: July 23, 2007        

 

Beacon Power Corporation, a Delaware corporation (the “Company”), hereby
certifies that, for value received, GFI Tyngsboro, LLC, a limited liability
company organized under the laws of the Commonwealth of Massachusetts, or its
registered assigns in accordance with Section 13 (the “Holder”), is entitled to
purchase from the Company up to a total of five-hundred thousand (500,000)
shares of common stock, $0.01 par value per share (the “Common Stock”), of the
Company (each such share, a “Warrant Share” and all such shares, the “Warrant
Shares”) at an exercise price equal to $1.77 per share (as adjusted from time to
time as provided in Section 8, the “Exercise Price”), at any time and from time
to time on and after the date hereof and through and including the seventh (7th)
anniversary of the date hereof (the “Expiration Date”), subject to the terms and
conditions set forth herein.  This Warrant and 150,000 shares of Common Stock
(the “Lease Shares”) are being issued on the date hereof in connection with the
entering into of that certain Lease dated the date hereof (the “Lease”) between
the Company and the Holder with respect to the premises located at 65 Middlesex
Road, Tyngsborough, Massachusetts.

 

1.             Registration of Warrant. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

2.             Registration of Transfers. The Company shall register the
transfer of any portion of this Warrant in accordance with Section 13 in the
Warrant Register, upon surrender of this Warrant, with the Form of Assignment
attached hereto duly completed and signed, to the Company’s transfer agent or to
the Company at its address specified herein. Upon any such registration or
transfer, a new warrant to purchase Common Stock, in substantially the form of
this Warrant

 

--------------------------------------------------------------------------------


 

(any such new warrant, a “New Warrant”), evidencing the portion of this Warrant
so transferred shall be issued to the transferee and a New Warrant evidencing
the remaining portion of this Warrant not so transferred, if any, shall be
issued to the transferring Holder. The acceptance of the New Warrant by the
transferee thereof shall be deemed the acceptance by such transferee of all of
the rights and obligations of a holder of a Warrant.

 

3.             Exercise and Duration of Warrants.

 

(a)           This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the date hereof to and including the
Expiration Date provided that the representations and warranties set forth in
Section 14 are true, and that the covenants set forth in Section 14 have been
satisfied, at the time of such exercise. At 6:30 P.M., Eastern time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value.

 

(b)           A Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised,
and the date such items are delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.” The Holder
shall not be required to deliver the original Warrant in order to effect an
exercise hereunder. Upon the execution and delivery of the Exercise Notice, the
Company shall issue a New Warrant to the Holder evidencing the right to purchase
the remaining number of Warrant Shares.

 

(c)           The Company shall have a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock available to issue the
Warrant Shares upon exercise of the Warrant.

 

4.             Delivery of Warrant Shares.

 

(a)           Upon exercise of this Warrant, the Company shall promptly issue or
cause to be issued and cause to be delivered to the Holder a certificate for the
Warrant Shares issuable upon such exercise. Such certificate shall bear a
restrictive legend substantially the same as the legend first set forth above. 
The Holder shall be deemed to have become holder of record of such Warrant
Shares as of the Exercise Date.

 

(b)           This Warrant is exercisable, either in its entirety or, from time
to time from the Date hereof, for a portion of the number of Warrant Shares.
Upon surrender of this Warrant following one or more partial exercises, the
Company shall issue or cause to be issued, at its expense, a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares.

 

5.             Charges, Taxes and Expenses. Issuance and delivery of
certificates for Warrant Shares shall be made without charge to the Holder for
any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company. The Holder shall be
responsible for all other tax liability that may arise as a result of holding
this Warrant or

 

--------------------------------------------------------------------------------


 

receiving Warrant Shares upon exercise hereof or transferring either this
Warrant or the Warrant Shares.

 

6.             Replacement of Warrant. If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable bond or indemnity, if requested. Applicants for a New
Warrant under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.

 

7.             Reservation of Warrant Shares. The Company shall at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, the
number of Warrant Shares which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of persons other than the Holder (taking into account
the adjustments and restrictions of Section 8).  The Company covenants that all
Warrant Shares so issuable and deliverable shall, upon issuance and the payment
of the applicable Exercise Price in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable. The Company
will take all such actions as may be necessary to assure that such shares of
Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.

 

8.             Certain Adjustments. The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this section.

 

(a)           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. See also Section 8(c).  Any adjustment made
pursuant to clause (i) of this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination.

 

(b)           Fundamental Transactions. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another person and the Company is not the surviving party, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another person) is completed pursuant to which

 

--------------------------------------------------------------------------------


 

holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 8(a) above) (in any
such case, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
The aggregate Exercise Price for this Warrant will not be affected by any such
Fundamental Transaction, but the Company shall apportion such aggregate Exercise
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
exercise of this Warrant following such Fundamental Transaction. If, in the case
of any Fundamental Transaction, the Alternate Consideration includes shares of
stock, other securities, other property or assets of a person other than the
Company or any such successor or purchasing person, as the case may be, in such
Fundamental Transaction, then such written agreement shall also be executed by
such other person and shall contain such additional provisions to protect the
interests of the Holder as the Board of Directors of the Company shall
reasonably consider necessary by reason of the foregoing. At the Holder’s
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The terms
of any agreement pursuant to which a Fundamental Transaction is completed shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this Section 8(b) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

 

(c)           Number of Warrant Shares. Simultaneously with any adjustments to
the Exercise Price pursuant to paragraph (a) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.

 

(d)           Calculations. All calculations under this Section 8 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(e)           Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 8, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including

 

--------------------------------------------------------------------------------


 

a statement of the adjusted Exercise Price and adjusted number or type of
Warrant Shares or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s transfer agent.

 

(f)            Notice of Corporate Events. If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or
(iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction, at least 20
calendar days prior to the applicable record or effective date on which a person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

 

9.             Payment of Exercise Price. The Holder shall pay the Exercise
Price in immediately available funds

 

10.           Fractional Shares. The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant. If
any fraction of a Warrant Share would, except for the provisions of this
Section, be issuable upon exercise of this Warrant, the number of Warrant Shares
to be issued will be rounded up to the nearest whole share.

 

11.           Notices. Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. “Trading Day” means (a) any day on which the Common Stock
is listed and traded on the Nasdaq Stock Market, or (b) if the Common Stock is
not then listed and traded on the Nasdaq Stock Market, then a day on which
trading occurs on either the New York Stock Exchange or the American Stock
Exchange (together with the Nasdaq Stock Market, each an “Eligible Market”) (or
any successor thereto), or (c) if trading ceases to occur on an Eligible Market
(or any successor thereto), any day other than Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

--------------------------------------------------------------------------------


 

12.           The address for such notices or communications shall be as set
forth below:

 

(a)           if to the Company, at the office of the Company, 65 Middlesex
Road, Tyngsboro, MA, Attention:  James Spiezio, with copies to Edwards Angell
Palmer & Dodge LLP, 111 Huntington Avenue, Boston, Massachusetts 02199,
Attention:  Albert Sokol, or

 

(b) if to the Holder, c/o GFI Partners, 133 Pearl Street, Suite 400 Boston, MA
02110, Attn: Steven E. Goodman with a copy to Henshon Parker Vyadro, P.C. 84
State Street, Suite 760 Boston, MA  02109 Attn: F. Robert Parker, Jr.

 

13.           Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

14.           Transferability.

 

This Warrant may not be assigned by the Company except to a successor in the
event of a Fundamental Transaction.

 

NO INTEREST IN THIS WARRANT MAY BE SOLD, ASSIGNED OR OTHERWISE TRANSFERRED BY
THE HOLDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, NOT TO BE
UNREASONABLY WITHHELD IN THE EVENT THAT HOLDER COMPLIES WITH THIS CLAUSE. 
NEITHER THIS WARRANT NOR THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND,
ACCCORDINGLY, MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OFFERED FOR SAME EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS, TO BE DOCUMENTED IN PART BY
THE HOLDER PROVIDING THE COMPANY WITH AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE, TRANSFER OR ASSIGNMENT IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

--------------------------------------------------------------------------------


 

15.           Holder’s Representations, Warranties and Covenants

 

(a)           At the time the Holder was offered the Warrant Shares and Lease
Shares, it was, and on the date hereof, it is, and on the date of any exercise
hereof, the Holder will be, an “accredited investor” as defined in
Rule 501(a) under the Securities Act.

 

(b)           Holder has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the investment in this Warrant, the Lease Shares and the Warrant Shares
and has so evaluated the merits and risks of such investment and shall evaluate
such merits and risks before any exercise hereof.  Holder is able to bear the
economic risk of an investment in the Warrant, the Lease Shares and the Warrant
Shares indefinitely and is able to afford a complete loss of such investment.

 

(c)           The Holder is purchasing this Warrant and the Lease Shares, and
upon any exercise hereof will purchase the Warrant Shares, for the Holder’s
account and not for the account of any other person, and without a view to the
distribution thereof.  The Holder acknowledges that this Warrant and the Lease
Shares are, and the Warrant Shares will be, “restricted securities” (as that
term is defined in Rule 144 under the Securities Act) and may not be resold
except pursuant to an effective registration statement or pursuant to an
exemption from the registration requirements of the Securities Act and in
accordance with all applicable state laws.

 

16.           Registration Rights for the Lease Shares.  The Company shall, at
its sole expense, prepare and file a registration statement (the “Registration
Statement”) with the Securities and Exchange Commission within 30 days after the
date of this Warrant (subject to reasonable extension at the Company’s
discretion, but in any event for no more than 30 additional days) to register
the Lease Shares within a commercially reasonable time.  The Company shall
endeavor in good faith and diligently to cause the Registration Statement to be
declared effective by the Securities and Exchange Commission, and shall endeavor
to keep it continuously effective under the Securities Act until the earlier of
(i) the first anniversary of the date hereof or (ii) the date all of the Lease
Shares have been sold publicly.

 

17.           Miscellaneous

 

(a)           The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its shareholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

 

(b)           GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF

 

--------------------------------------------------------------------------------

 

THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAW THEREOF. EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE
INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY ANY
OF THE TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS)
SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF BOSTON, MASSACHUSETTS. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF BOSTON, MASSACHUSETTS FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THIS WARRANT), AND
HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
WARRANT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS WARRANT OR ANY OF THE TRANSACTION DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. IF EITHER PARTY SHALL
COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS WARRANT OR
ANY TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING
SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS FEES AND
OTHER REASONABLE COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION
AND PROSECUTION OF SUCH ACTION OR PROCEEDING.

 

(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

--------------------------------------------------------------------------------


 

(e)           The holder of this Warrant shall have no rights as a stockholder
of the Company by virtue of holding this Warrant.

 

(f)            This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns pursuant to transfers
in accordance with Section 13. Subject to the preceding sentence, nothing in
this Warrant shall be construed to give to any person other than the Company and
the Holder any legal or equitable right, remedy or cause of action under this
Warrant.

 

(g)           This Warrant may be amended only in writing signed by the Company
and the Holder and their successors and assigns pursuant to transfers in
accordance with Section 13.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

 

BEACON POWER CORPORATION

 

 

 

 

 

By:

/s/ James M. Spiezio

 

 

Name:  James M. Spiezio

 

 

Title:  CFO

 

 

 

 

 

 

 

GFI TYNGSBORO, LLC

 

 

 

 

 

 

By:

/s/ Steven E. Goodman

 

 

Name:  Steven E. Goodman

 

 

Title:  Manager

 

--------------------------------------------------------------------------------


 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To:          Beacon Power Corporation

 

The undersigned is the Holder of Warrant No.                (the “Warrant”)
issued by Beacon Power Corporation, a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

1.             The Warrant is currently exercisable to purchase a total of
                             Warrant Shares.

 

2.             The undersigned Holder hereby exercises its right to purchase
                               Warrant Shares pursuant to the Warrant.

 

3.             The holder shall pay the sum of $                         to the
Company in accordance with the terms of the Warrant.

 

4.             Pursuant to this exercise, the Company shall deliver to the
holder                                Warrant Shares in accordance with the
terms of the Warrant.

 

5.             Following this exercise, the Warrant shall be exercisable to
purchase a total of                              Warrant Shares.

 

6.             The representations and warranties set forth in Section 14 of the
Warrant are true, and the covenants set forth in Section 14 of the Warrant have
been satisfied, on the date hereof.

 

Dated:   ,

Name of Holder:

 

 

 

(Print)

 

 

 

By:

 

Name:

 

Title:

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                 the right
represented by the within Warrant to purchase                          shares of
Common Stock of Beacon Power Corporation to which the within Warrant relates and
appoints                                  attorney to transfer said right on the
books of Beacon Power Corporation with full power of substitution in the
premises.

 

Dated:   ,

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

Address of Transferee

 

 

In the presence of:

 

 

--------------------------------------------------------------------------------

 
